DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,880,612. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the patent recite all subject matter found in the claims of the instant application.  For example, all limitations, or only obvious variants thereof, of claim 1 of the patent are found in instant claim 21.  All other claims of this application find corresponding subject matter in the claims of the patent.

Claim Interpretation
Unlike the claims of parent US Application 15/274,967, the claims of the current application provide no detail regarding the makeup of the “user media streams.”  The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-28, and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20150172767 in view of Park, US 20150143423 (hereinafter Park ‘423).

As to claim 21 Park discloses a method, comprising: 
selecting, by a stream integrator, a set of user media streams from multiple user media streams based at least in part on data indicating a relationship between the user media streams and one or more people in a broadcast stream; and 
integrating the set of user media streams into the broadcast stream, wherein integrating the set of user media streams includes generating the broadcast stream and the set of user media streams for display on a first presentation device ([0117], Fig. 9 – related streams are integrated into a display of broadcast (see [0108]) content.  The related streams are those having a relationship between the stream and a person in the stream.  As these related streams are integrated and displayed to the user on request, they may be considered “user media streams” under this term’s broadest reasonable interpretation).
Park fails to disclose receiving, at the stream integrator, a user selection of a first user media stream from the set of user media streams; and generating, by the stream integrator, the first user media stream for display at a second presentation device, the second presentation device being different from the first presentation device.  
However, in an analogous art, Park ‘423 discloses: 
receiving, at a stream integrator, a user selection of a first user media stream from the set of user media streams; and generating, by the stream integrator, the first user media stream for display at a second presentation device, the second presentation device being different from the first presentation device (Fig. 3; [0075]-[0078] – selection of a media stream causes the stream to be generated at a different presentation device).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Park with the teachings of Park ‘423 by enabling the recommended content (Park Fig. 9) to be selected to be viewed on a second device, the rationale being to enable improved flexibility in how the content is consumed. 

As to claim 22 Park ‘423 discloses that generating the first user media stream for display at the second presentation device includes: presenting an option on the first Fig. 3; [0075]-[0078]).  

As to claim 23 Park ‘423 discloses receiving, at the stream integrator, a list of presentation devices that the user prefers to stream any media stream from the set of user media streams or the broadcast stream (Fig. 3: CI1).  

As to claim 25 Park discloses that the set of user media streams and the broadcast stream include content associated with a same event ([0117] – content related to the broadcast content (i.e. associated with the event in the broadcast content) is displayed as a recommendation).  

As to claim 26 Park discloses that selecting the set of user media streams is based at least in part on one or more user parameters including content of the set of user media streams ([0117] – related content is selected based on matching content of the set of streams).  

As to claim 27 Park discloses comparing, by the stream integrator, the one or more user parameters with one or more broadcast parameters associated with the broadcast stream; and selecting, by the stream integrator, the at least one of the set of user media streams based on the comparison ([0117], [0130]).  

As to claim 28 see rejection of claim 21.  Park further discloses a non-transitory computer readable storage medium comprising a set of instructions that, when executed by one or more processors, cause a machine to perform the method of claim 21 (Fig. 1).

As to claims 30-32 see rejection of claims 25-27, respectively.

As to claim 33 see rejection of claim 21.  Park further discloses a stream integration system, comprising: one or more processors; and one or memory devices comprising instructions that, when executed by the one or more processors, cause the system to perform the method of claim 21 (see Fig. 1).

As to claims 35-37 see rejection of claims 25-27, respectively.

As to claim 38 Park discloses instructions to generate one or more pop-up windows of the set of user media streams overlaying the broadcast stream (Fig. 9 and [0016] – recommended streams are semi-transparent overlays).  

As to claim 39 Park discloses instructions to generate a list of the set of user media streams (Fig. 9).  

As to claim 40 Park discloses instructions to replace the broadcast stream with the set of user media streams (Fig. 9 – the broadcast stream is partially replaced with the recommended streams).

Claims 24, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Park ‘423, described above, and further in view of Parekh, US 20090187936.

As to claim 24 the system of Park and Park ‘423 fails to disclose receiving, at the stream integrator, a plurality of user selections of user media streams from a plurality of user interface devices; summing, by the stream integrator, the number of user selections received for each media stream of the set of user media streams; and selecting, by the stream integrator, the at least one of the set of user media streams based on the number of user selections received for each media stream of the set of user media streams.  
However, in an analogous art, Parekh discloses receiving, at the stream integrator, a plurality of user selections of user media streams from a plurality of user interface devices; summing, by the stream integrator, the number of user selections received for each media stream of the set of user media streams; and selecting, by the stream integrator, the at least one of the set of user media streams based on the number of user selections received for each media stream of the set of user media streams ([0028]-[0030], [0038] – votes are tallied to determine content to be included in a broadcast).


As to claims 29 and 34 see rejection of claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROBERT J HANCE/Primary Examiner, Art Unit 2423